Exhibit 10.3

 
AMENDMENT TO
CLASS J COMMON STOCK PURCHASE WARRANT
OF
KESSELRING HOLDING CORPORATION (F/K/A OFFLINE CONSULTING, INC.)


THIS AMENDMENT TO CLASS J COMMON STOCK PURCHASE WARRANT OF KESSELRING HOLDING
CORPORATION (F/K/A OFFLINE CONSULTING, INC.) (this “Amendment”), dated as of
January 1, 2009 is made by and between Kesselring Holding Corporation (f/k/a
Offline Consulting, Inc.), a Delaware corporation (the “Issuer”), and the holder
(the “Holder”) of that certain Warrant No. J-07-01 issued to the Holder on May
18, 2007, a copy of which is attached hereto as Exhibit A (the “Warrant”).


WHEREAS, the Issuer and the Holder desire to amend certain provisions of the
Warrant as described herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties intending to be legally bound,
hereby agree as follows:


1.           Capitalized Terms. Capitalized terms used, but not defined, herein,
shall have the meanings ascribed to such terms in the Warrant.


2.           Amendment to Warrant; Exercise Price.   The first paragraph of the
Warrant shall be deleted in its entirety and replaced with the following:


THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, VISION OPPORTUNITY MASTER FUND LTD. (the “Holder”), is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the close of business on December 31, 2012
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
Kesselring Holding Corporation (f/k/a Offline Consulting, Inc.), a Delaware
corporation (the “Company”), up to three million ninety one thousand nine
hundred fifty nine shares (on a post forward split basis) (the “Warrant Shares”)
of Common Stock, $.0001 par value per share, of the Company (the “Common
Stock”).


3.           Further Assurances. From and after the date of this Amendment, upon
the request of a Holder or the Issuer, each of the Issuer and the Holders shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Amendment.


4.           Board Resolutions. Prior to the signing of this Amendment, the
Issuer shall have provided the Holder with a certified copy of the resolutions
of the Board of Directors (or if the Board of Directors takes action by
unanimous written consent, a copy of such unanimous written consent containing
all of the signatures of the members of the Board of Directors) of the Issuer,
authorizing the execution, delivery and performance of this Amendment.


5.           Ratification. Except as expressly amended hereby, all of the terms,
provisions and conditions of the Warrants are hereby ratified and confirmed in
all respects by each party hereto and, except as expressly amended hereby, are,
and hereafter shall continue, in full force and effect.


6.           Entire Agreement. This Amendment and the Warrants constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings, both
written and oral, between the parties with respect thereto.


7.           Amendments.  No amendment, supplement, modification or waiver of
this Amendment shall be binding unless executed in writing by all parties
hereto.


8.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Each party shall be entitled
to rely on a facsimile or emailed (.pdf) signature of any other party hereunder
as if it were an original.


9.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.


10.           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


11.           Effective Date. The effective date of this agreement shall be
January 1, 2009.


[the remainder of the page has been intentionally left blank]


 
1

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


 
 

  The Issuer:     KESSELRING HOLDING CORPORATION.          
 
By:
/s/ Kenneth C. Craig       Kenneth C. Craig      
Chief Executive Officer
         

 

  The Holder:     VISION OPPORTUNITY MASTER FUND, LTD.          
 
By:
/s/ Adam Benowitz       Adam Benowitz       Director          

 
 
 
 
 
 
 
 
2

 